Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: “a cleaning liquid” in line 4 and “cleaning liquid” in line 5. It is unclear if these are in reference to the cleaning liquid of line 3 or a separate cleaning liquid. For examination purposes it has been assumed that the limitations of lines 4 and 5 are in reference to the cleaning liquid of line 3.
The term “substantially spherical” in claim 2 is a relative term which renders the claim indefinite.  The term "substantially spherical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what shape is being claimed.

Allowable Subject Matter
s 1-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The closest prior art of record is Rousseau (FR3027007A1). Rousseau teaches in figures 1-6 and pages 5-7 of the translation, a system for cleaning a camera (reads on optical sensor) for a motor vehicle (see abstract), comprising: an element 32 capable of projecting a cleaning liquid; a reservoir (see source of cleaning liquid) of the cleaning liquid in fluid communication with the element 32 for projection of the cleaning liquid; a pump designed to pump the cleaning liquid from the reservoir toward the element 32 for projection of the cleaning liquid; a wall (see inner walls of 4) capable of confining the cleaning liquid that is able to move between a retracted position (see figure 1) and a cleaning position (see figures 2-6) whereby the wall is positioned in front of the optical sensor to define a recovery enclosure for the cleaning liquid; and a discharge conduit 34 for the cleaning liquid connected to the recovery enclosure in the cleaning position and fluidically to the reservoir of the cleaning liquid (see figures 2 and 4). Rousseau fails to teach/disclose the following limitations of independent claim 1: “…a retracted position, in which the confinement wall is positioned outside of the field of view of the optical sensor”. Further no other prior art of record was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711